Exhibit 10.1
AMENDED AND RESTATED STOCK RIGHTS AND RESTRICTIONS AGREEMENT
     THIS AMENDED AND RESTATED STOCK RIGHTS AND RESTRICTIONS AGREEMENT (this
“Agreement”) is made and entered into as of this 19th day of February, 2009 by
and among The Coca-Cola Company (hereinafter “TCCC”), Carolina Coca-Cola
Bottling Investments, Inc. (hereinafter “CCCBI”, and together with TCCC,
“Shareholder”), Coca-Cola Bottling Co. Consolidated (hereinafter the “Company”)
and J. Frank Harrison, III (hereinafter “Harrison”).
     WHEREAS, TCCC and the Company previously entered into a Stock Rights and
Restrictions Agreement dated January 27, 1989 (the “Prior Agreement”);
     WHEREAS, TCCC, Harrison, J. Frank Harrison, Jr. and Reid M. Henson entered
into that certain Voting Agreement dated January 27, 1989 (the “Voting
Agreement”);
     WHEREAS, TCCC granted an irrevocable proxy dated January 27, 1989 (the
“Irrevocable Proxy”) to Harrison to exercise its voting rights with respect to
any and all Common Stock and Class B Common Stock of the Company as may be owned
by TCCC;
     WHEREAS, as of the date of the Prior Agreement, TCCC was a substantial
holder of the Company’s Common Stock, par value $1.00 per share (“Common Stock”)
and Class B Common Stock, par value $1.00 per share (“Class B Common Stock”) as
a result of (i) the issuance to TCCC of 1,355,033 shares of Common Stock and
269,158 shares of Class B Common Stock pursuant to that certain Stock Purchase
Agreement dated as of May 7, 1987 between TCCC and the Company (the “Investment
Transaction Agreement”) and (ii) the issuance to TCCC of 1,100,000 shares of
Common Stock pursuant to that certain Acquisition Agreement dated as of
January 27, 1989 between TCCC and the Company (the “Acquisition Agreement”) (the
1,355,033 shares of Common Stock and 269,158 shares of Class B Common Stock
acquired by TCCC pursuant to the Investment Transaction Agreement (as such
shares may be incremented, reduced or adjusted pursuant to any stock split,
stock dividend, recapitalization or similar transaction) (each an “Adjustment
Event,” and collectively, the “Adjustment Events”) are referred to herein as the
“Initial Shares”; the 1,100,000 shares of Common Stock acquired by TCCC pursuant
to the Acquisition Agreement (as such shares may be incremented, reduced or
adjusted pursuant to any Adjustment Event) are referred to herein as the
“Additional Shares”);
     WHEREAS, CCCBI is an indirect wholly-owned subsidiary of TCCC and, on
December 22, 1997, TCCC transferred all of its shares in the Company (2,213,007
shares of Common Stock and 269,158 shares of Class B Common Stock) to CCCBI;
     WHEREAS, in connection therewith, CCCBI agreed to be bound by and comply
with the terms and conditions of the Prior Agreement and the Voting Agreement;
     WHEREAS, as a result of subsequent transactions, Shareholder, prior to the
date hereof, owned 1,984,495 shares of Common Stock and 497,670 shares of
Class B Common Stock;
     WHEREAS, on or about the date hereof, Shareholder converted all of its
497,670 shares of Class B Common Stock into 497,670 shares of Common Stock of
the Company;

 



--------------------------------------------------------------------------------



 



     WHEREAS, as a result of the conversion, Shareholder currently owns
2,482,165 shares of Common Stock and no shares of Class B Common Stock (such
shares, together with any additional shares of the Company’s stock hereafter
acquired by Shareholder either directly or indirectly, are referred to herein
collectively as the “Shares”);
     WHEREAS, pursuant to the terms of the Investment Transaction Agreement,
TCCC and the Company agreed that the Initial Shares would possess certain rights
and be subject to certain restrictions;
     WHEREAS, pursuant to the Prior Agreement, TCCC and the Company agreed that
the Additional Shares would possess certain rights and be subject to certain
restrictions in addition to those rights and restrictions provided for pursuant
to the Company’s Certificate of Incorporation and the laws of the State of
Delaware;
     WHEREAS, the parties wish to set forth herein all such rights and
restrictions applicable to the Shares;
     WHEREAS, TCCC, CCCBI and Harrison have terminated the Voting Agreement and
the Irrevocable Proxy pursuant to that certain Termination of Irrevocable Proxy
and Voting Agreement dated as of the date hereof; and
     WHEREAS, in connection therewith, TCCC, CCCBI, the Company and Harrison
desire to amend and restate the Prior Agreement to reflect their current
agreement;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, Shareholder and the Company hereby agree as follows:
     1. Accrual of Dividends. [INTENTIONALLY OMITTED].
     2. Conversion of Class B Shares. Except as may be provided in this
Agreement, in no event will Shareholder sell or otherwise dispose of shares of
Class B Common Stock it may acquire after the date hereof without prior thereto
converting them into shares of Common Stock.
     3. Acquisition of Shares by Shareholder.
          (a) Shareholder agrees that it will not purchase or acquire additional
shares of the Company’s stock other than with the consent of the Company or as
provided herein.
          (b) This Section 3 shall automatically expire at such time as any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) controls more of the voting power of the
Company than is collectively controlled by the Harrisons (as defined below) (a
“Harrison Change of Control”). For purposes hereof, the “Harrisons” shall mean
(i) trustees under the will of J. Frank Harrison, Jr. (ii) J. Frank Harrison,
III and (iii) any trust that holds shares of the Company for the benefit of the
descendants of J. Frank Harrison, Jr.

2



--------------------------------------------------------------------------------



 



     4. Transfer Restriction and Right of First Refusal.
          (a) Except as otherwise provided in Paragraph 5 hereof, Shareholder
shall not sell, assign, transfer or otherwise dispose of all or any of the
Shares (any such disposition being hereinafter referred to as a “Share
Transfer”) without providing the Company the right of first refusal set forth
herein. If Shareholder receives or obtains a bona fide offer to purchase all or
part of the Shares, Shareholder shall notify (the date of such notice being
hereinafter referred to as the “Offering Date”) the Company of all pertinent
details of the proposed Share Transfer, including the identity of the purchaser,
the number of Shares that Shareholder proposes to transfer (the “Affected
Shares”) and the price at which the Affected Shares are to be sold and shall
include a copy of the proposed purchaser’s written offer. Said notice shall
constitute an offer by Shareholder to sell to the Company all, but not less than
all, of the Affected Shares upon the same terms and at the price quoted in the
notice. The Company shall have 20 days after the Offering Date in which to
accept the offer of Shareholder (the “Offering Period”). If the offer of the
Company is accepted, the Affected Shares must be purchased within 60 days after
the Offering Date upon the same terms and at the price quoted in the notice. If
the offer of Shareholder is not accepted within the Offering Period, Shareholder
shall be free to sell the Affected Shares; provided, however (i) that the sale
shall be only to the identified purchaser and upon the same terms and at a price
which is equal to or higher than the price described in the offer to the Company
and (ii) that the sale must be consummated within six (6) months after the
Offering Date. After the expiration of such six-month period or if the identity
of the proposed purchaser changes, the Affected Shares shall again be subject to
the provisions of this Agreement as though the offer to the Company had not
previously been given.
          (b) For purposes of this Paragraph 4, the Shareholder’s written
request to have Shares registered pursuant to Paragraph 7 shall be deemed a
“bona fide written offer” with respect to such Shares, such Shares requested to
be registered shall be deemed “Affected Shares” within the meaning of
subparagraph (a) and are referred to in this subparagraph (b) as “Registration
Affected Shares”, and the Company shall have the option to purchase such
Registration Affected Shares pursuant to the provisions of subparagraph
(a) above. The price at which the Company may purchase such Registration
Affected Shares shall be established in the same manner by which the price of
Option Shares is to be established pursuant to Paragraph 6 below except that any
appraisal with respect to the Registration Affected Shares shall be based upon
the price expected to be received for such Registration Affected Shares in the
proposed public offering. If the Company does not accept the offer of the
Shareholder to purchase such Registration Affected Shares within ten (10) days
after the purchase price of such shares has been established, then
notwithstanding any provisions of subparagraph (a) above to the contrary,
Shareholder will be permitted to sell such Registration Affected Shares pursuant
to such requested registration and without regard to the right of first refusal
described in subparagraph (a) above. For purposes of clarity, the Shareholder
will be permitted to sell such Registration Affected Shares pursuant to such
requested registration without complying with the right of first refusal
described in subparagraph (a) regardless of the price at which such shares are
actually sold in such registration or the date on which any such sales are
completed.
          (c) This Section 4 shall automatically expire upon the occurrence of a
Harrison Change of Control.

3



--------------------------------------------------------------------------------



 



     5. Transfer to Affiliates. Without complying with the other provisions of
this Agreement, Shareholder may make a Share Transfer to any corporation 100% of
the voting capital stock of which is owned by TCCC (a “Wholly-Owned
Subsidiary”). Any Shares transferred to a Wholly-Owned Subsidiary hereunder
shall remain subject to the provisions of this Agreement. To evidence further
that such Shares are subject to this Agreement, any Wholly-Owned Subsidiary that
has not previously executed this Agreement shall acknowledge its agreement to be
bound by the terms of this Agreement. Until such Wholly-Owned Subsidiary has
done so, the Company shall have no obligation to register any shares in the name
of such Wholly-Owned Subsidiary or to recognize such Wholly-Owned Subsidiary as
having any rights to such Shares.
     6. Company’s Option to Call Additional Shares for Redemption. The Company
shall have the following option with respect to the Additional Shares:
     At any time after the date hereof and continuing through January 27, 2019,
the Company may, at its sole option and from time to time, call for redemption
that number of shares of the Additional Shares up to the number of shares which,
if purchased from Shareholder, would reduce Shareholder’s ownership of the
equity of the Company (based upon the total number of outstanding shares of
Common Stock and Class B Common Stock at any particular time) to 20% (such
shares being referred to hereinafter as the “Option Shares”). The Company may
exercise such call option pursuant to a written notice of exercise (the “Option
Notice”), the form of which is attached hereto as Exhibit A, with respect to all
or part of the Option Shares, but it may not deliver an Option Notice with
respect to less than twenty-five percent (25%) of the Option Shares unless less
than 25% of the Option Shares are outstanding in which case the Company may call
all, but not less than all, of such outstanding Option Shares. The Company shall
not be permitted to deliver more than one Option Notice in any twelve month
period or more than a total of twelve (12) Option Notices during the term of
this call option. The purchase price payable for shares purchased pursuant to
such call option shall be established as follows: If the Company and Shareholder
have not established a mutually agreeable price for the shares within thirty
days of the receipt by Shareholder of an Option Notice, then the Company will
propose a nationally recognized investment banking firm to appraise the Option
Shares. If Shareholder accepts the proposed investment banker, then that
investment banker will appraise the Option Shares on a per share basis. Upon
receipt of the appraisal, the Board of Directors of the Company shall review the
appraisal and determine whether the Company elects to purchase at the appraised
price. If the Company determines to proceed with the purchase, then it will so
notify Shareholder and the purchase price shall be the appraised price. If
Shareholder disapproves the investment banker proposed by the Company, then
Shareholder will select a nationally recognized investment banking firm to
provide a second appraisal, and the two investment banking firms will
simultaneously appraise the Option Shares. The purchase price, determined on a
per share basis, shall be equal to the average of the two investment banking
firms’ appraisals. Upon receipt of the two appraisals, the Board of Directors of
the Company will determine whether or not it elects to proceed with the purchase
at the established price. The Company’s election not to proceed with the
purchase of any Option Shares will in no way waive or prejudice the Company’s
rights hereunder to purchase such shares thereafter. Any appraisal done by an
investment banking firm shall be based upon a valuation method generally
accepted in the bottling industry, including the discounted free cash flow
method of valuation taking into account historical financial information and
expected future growth trends, but such appraisal

4



--------------------------------------------------------------------------------



 



shall in no event take into account the trading price of the Company’s Common
Stock on NASDAQ or on any securities exchange. Notwithstanding the foregoing,
the price per share paid by the Company for shares acquired pursuant to this
call option shall in no event be less than $42.50 per share (subject to
appropriate adjustment to reflect changes in the Company’s capital structure).
     In the event that the Company exercises its call option described above
and, within one year after the exercise of such option, all or substantially all
of the issued and outstanding capital stock of the Company is acquired in a
transaction in which the consideration per share of Common Stock to be received
by shareholders of the Company exceeds the purchase price per share paid by the
Company to Shareholder pursuant to the exercise of such call option, then
Shareholder shall be entitled to receive an additional amount for the shares
purchased by the Company equal to the difference between the price actually paid
by the Company for such shares and the price that Shareholder would have
received had such shares not been purchased by the Company.
     The call option provided for in this Paragraph 6 shall automatically expire
prior to the end of its stated term upon the occurrence of a Harrison Change of
Control.
     7. Registration Rights. Shareholder has the right from time to time to
include any or all of the Shares in a registration statement filed with the
Securities and Exchange Commission (the “Commission”) by the Company under the
Securities Act of 1933, as amended, in which such shares may be included (other
than a registration statement on Forms S-4 or S-8). The Company will give
written notice to Shareholder of any such proposed registration, and Shareholder
shall have 30 days after receipt of such notice to request in writing that such
shares be included in such registration statement. Shares included in any such
registration statement shall be subject to a customary 90-day hold-back if
required by the managing underwriter(s) of the offering to which the
registration statement relates. In addition, Shareholder has the right from time
to time to request in writing that the Company file a registration statement
with the Commission with respect to some or all of the Shares, and, insofar as
relates to Additional Shares, if the Company waives in writing its option as
provided in Paragraph 6 hereof to call such Additional Shares, the Company shall
use its best efforts to cause such registration statement to be filed and
declared effective as promptly as is practicable. The “plan of distribution”
with respect to the Shares to be sold pursuant to any such registration
statement shall be specified by the Shareholder and may include sales from time
to time into the market. No registration statement need be filed in response to
such a request containing financial statements with respect to a given fiscal
year until 90 days after the end of such fiscal year if the Company’s request is
made after the end of such fiscal year. In addition, the Company may in good
faith defer filing of such registration statement for a reasonable time in light
of business developments relating to the Company. Shareholder shall be
responsible for its own legal fees and expenses in connection with the filing of
any registration statement to which this Paragraph 7 relates, as well as any
broker’s discounts or commissions, and the Company shall be responsible for all
other fees and expenses in connection therewith. The Company and Shareholder
shall indemnify and hold harmless each other (and any underwriter) in any such
registration to the extent customary, provided that Shareholder shall be liable
only with respect to information provided by it in writing to the Company
relating to it and the Shares being registered.

5



--------------------------------------------------------------------------------



 



     The Company will use its best efforts to file on a timely basis with the
Commission all information that the Commission may require under either
Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as amended,
and shall use its best efforts to take all action that may be required as a
condition to the availability of Rule 144 under the Securities Act (or any
successor exemptive rule hereinafter in effect) with respect to the Common
Stock. The Company shall furnish to any holder of Shares forthwith upon request
(i) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144, (ii) a copy of the most recent annual or quarterly
report of the Company as filed with the Commission, and (iii) any other reports
and documents that a holder may reasonably request in availing itself of any
rule or regulation of the Commission allowing a holder to sell any Shares
without registration.
     8. Election of Director; Agreement Regarding Support.
          (a) As long as Shareholder holds, directly or indirectly, an aggregate
number of outstanding shares of all classes of common stock of the Company
representing or convertible into 2,482,165 shares of Common Stock, as such
number of shares may be (i) adjusted to account for any Adjustment Event
occurring after the date of this Agreement, (ii) reduced by any shares redeemed
by the Company pursuant to Section 6 or (iii) increased to reflect any
additional shares acquired with the consent of the Company (the “Minimum
Amount”), the Company agrees to propose one person designated by TCCC who shall
be reasonably acceptable to the Company for nomination to its Board of Directors
at each election of directors when such nomination would be necessary for TCCC
to have one representative on the Company’s Board of Directors immediately
following such election. The Company shall use its best efforts to cause TCCC’s
designee to become a member of the Company’s Board of Directors as promptly as
practicable following the date hereof. If at any time between elections TCCC’s
nominee resigns or for any reason can no longer serve, the Company will use its
best efforts to cause the vacancy to be filled by a person designated by TCCC
and reasonably acceptable to the Company.
          (b) As long as Shareholder holds, directly or indirectly, the Minimum
Amount, Harrison and each Trustee (as defined and listed on the signature pages
hereto) agree to vote all of the Company stock as to which any of them now or
hereafter has voting power (subject to applicable fiduciary duties) in favor of
and in order to:
          (i) Nominate and elect as a director of the Company one person
designated in writing by TCCC and reasonably acceptable to Harrison and, to the
extent any such Trustee is entitled to vote shares of Company stock, such
Trustee.
          (ii) Continue to vote for the person so designated and elected as a
director in accordance with this Agreement or any successor director designated
in accordance with this subparagraph.
In the event any director so designated and elected cannot or will not serve as
a director or ceases serving as a director of the Company for any reason
whatsoever, Harrison and, to the extent any such Trustee is entitled to vote
shares of Company stock, each Trustee agree to vote for the person designated in
writing by TCCC and reasonably acceptable to him or her to serve as a successor
director, and this provision shall be effective as to any replacement designee
for any such successor.

6



--------------------------------------------------------------------------------



 



          (c) The Shareholder agrees that while this Agreement is in effect and
thereafter it will support the control of the Company by the Harrison family and
cooperate in good faith with Harrison with respect thereto, provided in each
case that Harrison is actively involved in the management of the Company.
          (d) The covenants and agreements in this Paragraph 8 shall be binding
upon, and inure to the benefit of, the respective parties and their successors,
assigns, heirs, executors, administrators and other legal representatives, as
the case may be.
     9. Acknowledgement of Prior Amendment to Investment Transaction Agreement.
Shareholder and the Company acknowledge that as of the date of the Prior
Agreement, the Investment Transaction Agreement was amended by deleting
therefrom, in their entirety, Section 5.2 and Articles VI and VII.
     10. Good Faith Consideration of Transfer of Company Stock. Subject to
Paragraph 4 hereof, Shareholder agrees that at any time or from time to time
during the term of this Agreement, it will consider in good faith any proposal
that Harrison makes for the purchase of shares of equity securities of the
Company held by Shareholder, but it is understood that this provision is not
intended to create any legally binding option or right to purchase such shares
but as an acknowledgement of good faith consideration in the future.
     11. Exchange Option. If a Harrison Change of Control occurs, Shareholder
shall have the option to exchange the 497,670 shares of Common Stock of the
Company it is acquiring on or about the date hereof into an equivalent number of
shares of Class B Common Stock. Harrison will give TCCC and the Company notice
(a “Harrison Change of Control Notice”) of any such Harrison Change of Control
at least fifteen (15) days prior to the consummation thereof. If the Shareholder
elects to exercise such exchange option, the Shareholder must exchange all
497,670 shares of Common Stock (or such lesser number of shares representing all
of the Shareholder’s shares of Common Stock if at the time of the Harrison
Change of Control Notice the Shareholder owns less than 497,670 shares of Common
Stock) for an equivalent number of shares of Class B Common Stock. Such exchange
option shall terminate if not exercised within thirty (30) days after TCCC’s
receipt of the Harrison Change of Control Notice. Shareholder’s election to
exchange shares of Common Stock under this Paragraph 11 shall not be deemed a
“bona fide written offer” under Paragraph 4 hereof.
     12. General Provisions.
          (a) This Agreement and the rights of the parties hereto shall be
governed by and construed in accordance with the laws of the State of Delaware.
          (b) This Agreement may be executed in one or more counterparts, each
of which will be deemed an original but all of which together shall constitute
one and the same instrument.
          (c) Except as otherwise provided herein, this Agreement shall
terminate only upon the written agreement of the parties.

7



--------------------------------------------------------------------------------



 



          (d) An appropriate legend will be imprinted on the certificates of
Common Stock and Class B Common Stock subject to this Agreement.
          (e) If any provision of this Agreement shall be declared void or
unenforceable by any court or administrative board of competent jurisdiction,
such provision shall be deemed to have been severed from the remainder of this
Agreement and this Agreement shall continue in all respects to be valid and
enforceable.
          (f) No waivers of any breach of this Agreement extended by any party
hereto to any other party shall be construed as a waiver of any rights or
remedies of any other party hereto or with respect to any subsequent breach.
          (g) This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understanding between the
parties, including the Prior Agreement, the Voting Agreement and the Irrevocable
Proxy, regarding the subject matter hereof and thereof.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

         
 
  THE COCA-COLA COMPANY
 
       
 
  By:   /s/ Harry L. Anderson 
 
       
 
      Harry L. Anderson
Vice President and Controller
 
       
 
  CAROLINA COCA-COLA BOTTLING INVESTMENTS, INC.
 
       
 
  By:   /s/ Harry L. Anderson 
 
       
 
      Harry L. Anderson
Vice President and Chief Financial Officer
 
       
 
  COCA-COLA BOTTLING CO. CONSOLIDATED
 
       
 
  By:   /s/ William B. Elmore 
 
       
 
       
 
  /s/ J. Frank Harrison, III       
 
  J. Frank Harrison, III

9



--------------------------------------------------------------------------------



 



     Each of the undersigned “Trustees” has executed this Agreement as of the
date first written above solely for purposes of agreeing to be bound by
Section 8 hereof (a) in his or her capacity as trustees of certain trusts
established for the benefit of descendants of J. Frank Harrison, Jr. and (b) to
the extent he or she has voting power with respect to shares of Company stock
held by other entities established to hold Company stock for the benefit of such
descendants.

     
 
  /s/ J. Frank Harrison, III 
 
   
 
  J. Frank Harrison, III
 
   
 
  /s/ Deborah H. Everhart 
 
   
 
  Deborah H. Everhart
 
   
 
  /s/ Sue Ann Wells 
 
   
 
  Sue Ann Wells
 
   
 
  /s/ Reid M. Henson 
 
   
 
  Reid M. Henson
 
   
 
  /s/ Dorothy B. Jones 
 
   
 
  Dorothy B. Jones
 
   
 
  /s/ John W. Murrey III 
 
   
 
  John W. Murrey III

10



--------------------------------------------------------------------------------



 



EXHIBIT A
OPTION NOTICE
     ____________, 20___
     Coca-Cola Bottling Co. Consolidated (the “Company”) hereby notifies you,
The Coca-Cola Company (“Shareholder”), pursuant to Paragraph 6 of that certain
Amended and Restated Stock Rights and Restrictions Agreement dated as of
February 19, 2009 among the Company, Shareholder, Carolina Coca-Cola Bottling
Investments, Inc. and J. Frank Harrison, III (the “Agreement”) of its desire to
call ____________ shares of Common Stock, $1.00 par value. This Option Notice
constitutes the ____________ of twelve (12) Option Notices permitted to be
delivered pursuant to the Agreement.
     Please acknowledge your receipt of this Option Notice below and return a
copy of such acknowledged notice to the Company.

             
 
      COCA-COLA BOTTLING CO. CONSOLIDATED
 
           
 
      By:    
 
           
 
           
 
      Its:    
 
           
 
            Receipt of this Notice as of the date
indicated below is hereby acknowledged        
 
            THE COCA-COLA COMPANY        
 
           
By:
           
 
           
 
           
Its:
           
 
           
 
           
Date:
           
 
           

